Citation Nr: 0430416	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-30 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
January 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran was afforded a video-conference hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.  Immediately after that hearing 
the veteran's representative introduced new evidence into the 
record in the form of an August 2003 report of an ENT 
evaluation conducted at the Trover Clinic.  The veteran's 
representative specifically waived the veteran's right to 
have the additional evidence considered initially by the RO 
in a statement that is of record.  See generally VAOPGCPREC 
1-2003.


FINDINGS OF FACT

1.  The veteran's tinnitus, which was first manifest nearly 
40 years after the veteran left military service, is not 
attributable to active military service.

2.  The veteran's hearing loss, which was first manifest 
nearly 40 years after the veteran left military service, is 
not attributable to active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service; sensorineural hearing loss may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served in the United States Air Force, including 
service on flight lines and as an aircrew man in C-47 
aircraft.  The veteran's service medical records (SMRs) show 
hearing was 15/15 on the whispered voice hearing test at his 
enlistment examination in February 1951, and 15/15 at his 
separation examination in January 1953.  There are no records 
of treatment for any ear or hearing irregularities while in 
service.  

The veteran filed a claim for hearing loss in July 2002, 
claiming that his exposure to noise on the flight line and as 
an aircrew man was the source of hearing loss and tinnitus.  
The veteran initially claimed that his hearing loss started 
between 1990 and 1995, and that his tinnitus started between 
about 1993 and 1995.  The veteran's claim form indicated that 
he sought treatment in 1996.  VA outpatient treatment records 
show an entry in June 2000 indicating that the veteran was 
first seen for hearing loss at the VA Medical Center (VAMC) 
in Nashville, Tennessee in 1995, and began wearing hearing 
aids in 1996.  The June 2000 treatment note indicates that, 
since the 1995 visit, the veteran's audiograms showed 
significant change, with the right ear normal sloping to 
severe sensorineural hearing loss (SNHL) with 15 to 20 
decibel drops in the low and middle frequencies, and left ear 
mild sloping to severe SNHL with 15 to 30 decibel drops in 
the low and middle frequencies.  Detailed findings were not 
recorded.  Word recognition was reported as poor for the 
right ear, and fair for the left ear, with no values given.  

In a treatment note of November 2001 it was noted that the 
veteran was wearing a hearing aid provided by the VA 
hospital, and that he denied tinnitus, "except maybe 
occasionally mild."  Given the veteran's service history, 
the RO conceded that the veteran was exposed to noise while 
in service, and consequently afforded the veteran with a VA 
audiological examination.  The examination, conducted in 
March 2003 at VAMC Nashville, reported the veteran's history, 
which included the veteran's account that a gradual hearing 
loss occurred between 1990 and 1995.  The examiner noted that 
this report of onset was consistent with his initial report 
of onset reported to the same clinic in December 1995.  The 
veteran reported that, since that time, hearing loss had been 
progressive.  The veteran reported that onset of tinnitus had 
occurred approximately 8 to 10 years previously, or about 
1993 to 1995.  The audiologist conducted an audiological 
examination which showed pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
75
75
70
LEFT
40
50
75
70
75

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 84 percent in the left ear.

The audiologist concluded that, because the symptoms of both 
hearing loss and tinnitus occurred so long after discharge 
from service, it would seem less than likely that either the 
hearing loss or the tinnitus was the result of the veteran's 
military noise exposure.

When the veteran filed his notice of disagreement (NOD) in 
June 2003 he also submitted a Custom Specification Record 
provided by Phonak Hearing Systems.  This report relates to 
the fitting and performance of the veteran's hearing aids.

In response to questions posed by the veteran's 
representative at the veteran's video-conference hearing, the 
veteran suggested that he may have experienced some ringing 
in the ears during military service, and that a friend 
brought it to his attention in the mid-1960s.  He also 
testified that his wife noticed a hearing deficiency in him 
as early as 1955, but that he never sought medical attention 
for his hearing difficulties until 1995.  He testified that, 
when he had told the VA examiner that his hearing loss began 
between 1990 and 1995, what he really meant to say was that 
his hearing loss became severe during that period.

As noted above, the veteran's representative provided the 
August 2003 ENT evaluation of the veteran conducted at the 
Trover Clinic.  That report noted the veteran's self-reported 
history of exposure to aircraft noise in service, and found a 
hearing loss of approximately 55 to 60 decibels in the right 
ear, and 50 to 55 decibels in the left ear.  Speech 
recognition threshold was reported as 50 decibels in the 
right ear, and 40 decibels in the left ear.  Discrimination 
was reported as 35 percent in both ears.  The examiner 
assessed that the veteran had neurosensory hearing loss with 
"some history of some exposure to noises", and tinnitus 
secondary to neurosensory hearing loss.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the first element is met as there is medical evidence 
of current disabilities of bilateral hearing loss and 
tinnitus.  However, the veteran's SMRs show normal hearing on 
entry and separation from military service, and no complaints 
of or treatment for any ear or hearing abnormality.  Further, 
there is no medical evidence of a nexus between the veteran's 
current hearing loss and tinnitus and any in-service disease 
or injury, or the in-service noise exposure experienced by 
the veteran.  The VA audiologist opined that it was less than 
likely that either the veteran's hearing loss or tinnitus was 
caused by exposure to noise during military service.  The 
report of the examination at the Trover Clinic noted "some 
history of some exposure to noises", but did not 
specifically attribute the veteran's current hearing loss and 
tinnitus to the veteran's military service and noise exposure 
coincident therewith.  Consequently, the Board attributes 
greater evidentiary weight to the opinion of the VA 
audiologist.  Indeed, the absence of disability objectively 
shown until many years after the veteran's military service 
supports the audiologist's opinion.

The only evidence of record supportive of the veteran's claim 
that his hearing loss and tinnitus are related to his 
military service consists of the lay statements of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe his exposure to noise 
in service and his symptoms of hearing loss and tinnitus, he 
is not competent to provide medical opinion as to their 
etiology or time of onset.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  As noted above, 
the greater weight is against the claims of service 
connection.  (Sensorineural hearing loss may be presumed to 
have been incurred in or aggravated by active military 
service if manifest to a compensable degree within a year of 
the veteran's separation from service.  38 C.F.R. §§ 3.307, 
3.309.  However, the veteran's hearing loss was not shown 
until many years after service.)

In deciding these issues the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107 (2002); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all of the factors, the Board finds 
that a preponderance of the evidence is against the claims of 
service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra, at 57-58.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2003.  

Specifically regarding VA's duty to notify, the January 2003 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what additional evidence and/or information was needed from 
the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO also provided a 
statement of the case (SOC) reporting the results of the RO's 
reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The RO received and incorporated into the record the 
evidence from private medical providers described above.  The 
veteran was afforded a VA audiological examination intended 
to assess his hearing loss and tinnitus, and establish a 
medical nexus between his disabilities and his military 
service.  The veteran also was afforded the video-conference 
hearing noted above.  Given the standard of the regulation, 
the Board finds that VA has no duty to inform or assist that 
was unmet.


ORDER

Service connection for tinnitus is denied.

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



